Citation Nr: 0923219	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  07-29 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a bowel disorder, 
to include as secondary to service-connected herniated 
nucleus pulposus at L-4 status post discectomy and 
laminectomy, and associated radiculopathy of the right and 
left lower extremities.

2.  Entitlement to service connection for a bladder disorder, 
to include as secondary to service-connected herniated 
nucleus pulposus at L-4 status post discectomy and 
laminectomy, and associated radiculopathy of the right and 
left lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to February 
1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Nashville, Tennessee, which denied the above 
claim.

In February 2009, the Veteran testified at a video conference 
hearing over which the undersigned Veterans Law Judge 
presided.  A transcript of the hearing has been associated 
with his claims file.

Throughout the course of the appeal, the issue has been 
framed as service connection for a bowel and bladder 
disorder.  Upon review of the evidence, however, the Board 
has bifurcated and restated the issues as set forth above.  
The Veteran is not prejudiced by such action.  The Board has 
not dismissed any issue and the law and regulations governing 
the establishment of service connection are the same 
regardless of how the issues are styled.

The issue of service connection for a bowel disorder, to 
include as secondary to service-connected herniated nucleus 
pulposus at L-4 status post discectomy and laminectomy, and 
associated radiculopathy of the right and left lower 
extremities, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The  Veteran does not have a current diagnosis of a bladder 
disorder.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
bladder disorder, to include as secondary to service-
connected herniated nucleus pulposus at L-4 status post 
discectomy and laminectomy, and associated radiculopathy of 
the right and left lower extremities, have not been met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1)  
Veteran status; (2) existence of a disability; (3) a 
connection between the  Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

By letters dated in July 2006 and July 2008, the Veteran was 
notified of the evidence not of record that was necessary to 
substantiate his claim.  He was told what information that he 
needed to provide, and what information and evidence that VA 
would attempt to obtain.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

With respect to the Dingess requirements in the present 
appeal, requisite notice was provided to the Veteran by means 
of the July 2006 letter from the RO.  Nevertheless, because 
the service connection claim is being denied, and no 
effective date or rating percentage will be assigned, the 
Board finds that there can be no possibility of any prejudice 
to the appellant under the holding in Dingess, supra.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA and 
private medical treatment records have been obtained.  The 
Veteran has been provided with VA examinations.   There is no 
indication of any additional, relevant records that the RO 
failed to obtain.  In sum, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been fulfilled 
and no further action is necessary under the mandate of the 
VCAA. 

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Bladder disorder

The Veteran asserts that he currently has a bladder disorder, 
manifested by incontinence, as a result of service, to 
include as secondary to his service-connected herniated 
nucleus pulposus at L-4 status post discectomy and 
laminectomy, and associated radiculopathy of the right and 
left lower extremities.

A review of the  Veteran's service medical records reveals no 
indication of reports of, or treatment for, symptoms 
associated with a bladder disorder.

Subsequent to service, a VA joints examination report dated 
in March 2002, in pertinent part, shows that the Veteran was 
said to have undergone emergent back surgery as he had 
experienced lost continence of his bladder following an 
injury in 1986.

A VA spine examination report dated in July 2006 shows that 
the Veteran indicated that he had never had urinary 
incontinence, urinary frequency, urinary urgency, or erectile 
dysfunction.

A VA joints examination report dated in July 2008 shows that 
the Veteran indicated that he had never had urinary 
incontinence, urinary frequency, urinary urgency, or erectile 
dysfunction.

A VA spine examination report dated in August 2008 shows that 
the Veteran indicated that he had never had urinary 
incontinence, urinary frequency, urinary urgency, urinary 
retention requiring catheterization, nocturia, or erectile 
dysfunction.

During a July 2008 personal hearing before a hearing officer 
of the RO, the Veteran asserted that he did not have a 
problem with urinating, but that he would sometimes have a 
problem with control.  He described having a minor accident 
five, six, or seven times per month.  However, he attributed 
this to a known prostate condition.

During his February 2009 video conference hearing, the 
Veteran reiterated that the extent of his asserted bladder 
disability was primarily occasional spotting.

Having carefully reviewed the competent medical evidence of 
record, the Board finds that the preponderance of the 
evidence has failed to demonstrate that the Veteran was ever 
diagnosed with a bladder disorder during his period of active 
service.  Subsequent to service, the competent medical 
evidence of record has also failed to show that the Veteran 
has ever been diagnosed with a bladder disorder.

As the competent medical evidence of record does not show a 
current diagnosis of a bladder disorder, there can be no 
valid claim.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In order for the 
Veteran to be granted service connection for a bladder 
disorder, there must be evidence of a service-connected 
disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

The cited March 2002, July 2006, July 2008, and August 2008 
VA examination reports are all negative of a diagnosis 
associated with a bladder disorder.  The examination reports 
further indicate that there had never been any urinary 
incontinence, urinary frequency, urinary urgency, urinary 
retention requiring catheterization, nocturia, or erectile 
dysfunction.  These examination reports are considered 
probative as they are definitive and supported by detailed 
rationale. Accordingly, the opinions are found to carry 
significant weight.  Among the factors for assessing the 
probative value of a medical opinion are the thoroughness and 
detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  The Veteran has not provided any 
competent medical evidence to rebut the opinion against the 
claim or otherwise diminish their probative weight.  See Wray 
v. Brown, 7 Vet. App. 488, 492-93 (1995).  As there is no 
competent evidence of record of a current bladder disorder, 
the Board must conclude that the preponderance of the 
evidence is against the Veteran's claim.

As there is no competent evidence of record of a current 
bladder disorder, it follows that the Veteran does not have 
the asserted disability secondary to his service-connected 
back disability.  Therefore, entitlement to service 
connection on a secondary basis as proximately due to or the 
result of a service-connected disability is not warranted.  
See 38 C.F.R. § 3.310(a) (2008); Allen, 7 Vet. App. at 439.

The Board recognizes the Veteran's contentions that he has a 
current bladder disorder that is related to his service-
connected back disability.  When a condition may be diagnosed 
by its unique and readily identifiable features, the presence 
of the disorder is not a determination "medical in nature" 
and is capable of lay observation.  In such cases, the Board 
is within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe that he has 
a current bladder disorder, his opinion is outweighed by the 
competent medical evidence.  Simply stated, the Veteran's 
service treatment records (containing no competent medical 
evidence of a bladder disorder) and post-service treatment 
records (showing no complaints, symptoms, findings or 
diagnoses of a bladder disorder) outweigh the Veteran's 
contentions.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
there is no competent medical opinion demonstrating that the 
Veteran has a current bladder disability that is related to 
service or a service-connected disability.  The Veteran, 
himself, in July 2008 attributed his asserted urinary 
spotting to an unrelated prostate condition.  While the Board 
is sympathetic to the Veteran's claim, and he is certainly 
competent to describe that which he experienced in service, 
any contentions by the Veteran that he has a current bladder 
disorder that is related to service or a service-connected 
disability is not competent.  There is no indication that the 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

Therefore, the Board finds that the preponderance of the 
evidence is against the  Veteran's claim for service 
connection for bladder disorder.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53. 


ORDER

Service connection for a bladder disorder, to include as 
secondary to service-connected herniated nucleus pulposus at 
L-4 status post discectomy and laminectomy, and associated 
radiculopathy of the right and left lower extremities, is 
denied.


REMAND

Unfortunately, appellate review of the Veteran's claim for 
service connection for a bowel disorder, to include as 
secondary to the service-connected herniated nucleus pulposus 
at L-4 status post discectomy and laminectomy, and associated 
radiculopathy of the right and left lower extremities, at 
this time would be premature.  Although the Board sincerely 
regrets the additional delay, a remand in this matter is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

During his February 2009 video conference hearing, the 
Veteran asserted that he currently has a disorder manifested 
by bowel incontinence which is secondary to his service-
connected back disability.  As noted above, service 
connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  See 38 C.F.R. § 3.310(a); 
Allen, 7 Vet. App. at 439.

The Veteran is competent to report the incurrence of bowel 
incontinence, as such manifestations are capable of lay 
observation.  See Jandreau, 492 F.3d at 1372.  The Board 
additionally finds the Veteran's statements and testimony in 
this regard as to the continuity of symptomatology to be 
credible given the findings of "monthly +" fecal 
incontinence as reported in the July 2006 and July 2008 VA 
examination reports, as noted below.

The Veteran is currently service-connected for herniated 
nucleus pulposus at L-4 status post discectomy and 
laminectomy, and associated radiculopathy of the right and 
left lower extremities.  The March 2002 VA joints examination 
report, in pertinent part, shows that the Veteran was said to 
have undergone emergent back surgery as he had experienced 
lost continence of his stool following an injury in 1986.  
Private medical records from Gateway Medical Associates dated 
from July 2004 to October 2005 show that the Veteran was 
noted to have irritable bowel syndrome.  VA medical record 
dated in January 2006 shows that the Veteran was said to have 
irritable bowel syndrome.  The July 2006 and July 2008 VA 
spine examination reports each show that the Veteran was said 
to have "monthly +" fecal incontinence.

To date, no medical professional has opined as to the 
relationship between the asserted bowel disorder and the 
service-connected herniated nucleus pulposus at L-4 status 
post discectomy and laminectomy, and associated radiculopathy 
of the right and left lower extremities.  Accordingly, it 
remains unclear to the Board whether the Veteran has a bowel 
disorder that is related to his service-connected low back 
disability.  As such a relationship is unclear to the Board, 
a remand for an examination and etiological opinion is 
necessary to adjudicate the Veteran's claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination in order 
to determine the nature and etiology of 
any bowel disorder found on examination.  
The entire claims file and a copy of this 
Remand must be reviewed by the examiner in 
conjunction with conducting the 
examination.  All necessary tests and 
studies should be performed, and all 
findings must be reported in detail.

The examiner should render an opinion as 
to whether it is at least as likely as not 
(a 50 percent or more likelihood) that any 
bowel disorder found on examination had 
its onset during the Veteran's period of 
active service, to include the reported 
inservice incident in 1986.  In doing so, 
the examiner should acknowledge the 
Veteran's report of a continuity of 
symptomatology.

The examiner should also determine whether 
it is at least as likely as not (a 50 
percent or more likelihood) that any bowel 
disorder found on examination was caused 
by, or is aggravated by the Veteran's 
service-connected herniated nucleus 
pulposus at L-4 status post discectomy and 
laminectomy, and associated radiculopathy 
of the right and left lower extremities.  
If the service-connected herniated nucleus 
pulposus at L-4 status post discectomy and 
laminectomy, and associated radiculopathy 
of the right and left lower extremities 
aggravates (i.e., permanently worsens) the 
bowel disorder, the examiner should 
identify the percentage of disability 
which is attributable to the aggravation.

A complete rationale for any opinion 
expressed shall be provided.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


